COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Texas Tech University Health Sciences         §               No. 08-16-00227-CV
 Center,
                                               §                 Appeal from the
                      Appellant,
                                               §               168th Judicial Court
 v.
                                               §             of El Paso County, Texas
 Gloria Lozano,
                                               §              (TC# 2014DCV1772)
                       Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until January 7, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alfonso L. Melendez, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before January 7, 2017.

       IT IS SO ORDERED this 15th day of December, 2016.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.